Citation Nr: 0728734	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-20 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthma.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral flat feet.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to August 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran withdrew his appeal for an increased rating 
for asthma on October 26, 2005.

2.  The veteran's flat feet do not demonstrate marked 
deformity, swelling on use, characteristic callosities, or 
accentuated pain on use.  

3.  The veteran's left knee disability is not manifested by 
limitation of flexion to less than 75 degrees, limitation of 
extension to more than 0 degrees, ankylosis, instability, 
malunion with moderate knee disability, or cartilage 
abnormality.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of an increased 
rating for asthma have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

2.  The criteria for a disability rating in excess of 
10 percent for bilateral flat feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5256-5262; DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an 
increased rating for a left knee disability.  Although the 
notice post-dated the initial adjudication, which granted 
service connection and assigned the current rating, the claim 
was subsequently readjudicated without taint from the prior 
decision.

The June 2003 letter also provided the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection for bilateral flat feet.  Service 
connection was subsequently granted in April 2005 for 
bilateral flat feet, and the veteran appealed the initial 
rating.  Although a letter was not sent detailing the 
requirements for a claim for an increased rating, the April 
2005 decision stated what evidence was necessary to obtain a 
higher rating, as did the statement of the case.  The veteran 
has not alleged any prejudice, and additional evidence was 
obtained subsequent to the April 2005 decision.  
Consequently, it does not appear that the failure to provide 
a separate notice letter had any prejudicial affect on the 
veteran.  

In March 2006, the veteran was provided with notice of the 
regulations regarding assigning disability ratings and 
effective dates.  Although the notice post-dates the initial 
adjudication, because higher ratings have been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  Consequently, there is no 
prejudice from adjudicating the claims at this time.  

Asthma
A Substantive Appeal may be withdrawn o the record at a 
hearing before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(b)(1) (2007).

At his October 2005 RO hearing, the veteran withdrew his 
appeal of the issue of entitlement to an increased rating for 
asthma.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  

Flat Feet
The veteran's bilateral flat feet are rated at 10 percent 
under Diagnostic Code (DC) 5276.  DC 5276 provides a 30 
percent rating for severe flat feet, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

The evidence of record reports the veteran's complaints of 
pain and swelling.  A February 2003 VA exam record reports 
that the veteran's feet had a small arch and that the veteran 
had mild flat feet when he stood.  The examiner diagnosed the 
veteran with "slight" flat feet.  A February 2004 VA x-ray 
exam record showed post-bunionectomy changes with 2 screws in 
the base of the first metatarsal, a marked amount of callus 
formation medially, and minimal associated soft-tissue 
swelling.  A December 2005 VA x-ray record reported post-
surgical changes to the right foot, unchanged since the 
February 2004 x-ray images.  The record notes that the 
veteran had a bilateral mild to moderate hallux valgus 
deformity, questionable mild pes planus of the right foot, 
and an unremarkable left foot.  A December 2005 VA exam 
record reported the veteran's history of bilateral foot pain 
and inability to put full weight on his feet due to pain.  
Treatment for his feet included a bunionectomy in 2003 and 
orthotics, both with minimal relief.  The right foot exam 
indicated that pulses were normal, there was no edema, and 
the foot was neurologically and dermatological intact.  No 
calluses were noted.  The right foot had evidence of a 
bunionectomy, with good range of motion noted at the first 
metatarsal phalangeal joint.  There was moderate pes planus 
deformity noted with pain on manipulation.  The right 
Achilles tendon was medially displaced, and there was 
evidence of abnormal weight bearing with moderate pronation 
and valgus deformity of the right heel.  The shoes wore 
"quite abnormally" with lateral wear.  No instability was 
noted, and inversion and eversion appeared within normal 
limits.  There was pain on palpation to the right hind foot 
and first metatarsal phalangeal joint.  There were equinus 
deformities of both ankles, and there was a prominent bunion 
on the left foot with pain on range of motion.  The x-ray 
images showed "significant" flat foot deformities without 
degenerative changes.  The examiner diagnosed the veteran 
with moderate flat foot deformity with pain on palpation and 
manipulation, without evidence of arthritis.  The examiner 
noted that the flat feet deformities were flexible and 
reducible at the time, and there were no characteristic 
calluses and no swelling.  The examiner also noted that the 
veteran did have inward bowing of the Achilles tendon and 
pain on manipulation and range of motion of the subtalar 
joints bilaterally.  The examiner opined that the bunions 
were not related to the flat feet.  

In this case, a 30 percent rating is not warranted.  The 
veteran's flat feet have been characterized as slight to 
moderate, rather than severe, and the evidence substantiates 
these findings.  Although the veteran has been noted to have 
moderate and significant deformity and pain on manipulation, 
a 30 percent rating requires objective evidence of marked 
deformity and accentuated pain.  The evidence does not 
indicate that the veteran has marked deformity or accentuated 
pain, however, and pain on manipulation and use and 
deformities such as inward bowing and medial displacement, 
both of which the veteran has been assessed with, warrant no 
more than a 10 percent rating.  Additionally, although the 
2004 VA x-ray record reports mild swelling and marked 
calluses, the record reports that those symptoms result from 
the bunionectomy, which is not service-connected.  See July 
2006 rating decision.  Subsequent VA examinations, conducted 
to determine the severity of the veteran's flat foot 
disorder, report negative findings for calluses or swelling.  
In sum, the veteran's flat feet disorder is best reflected by 
the current rating.  

Left knee disability 
A February 2003 VA exam record reports that the veteran 
walked with no limp and no assistive device.  He had 0 to 140 
degrees of motion in the left knee, which the examiner noted 
was normal.  Physical examination revealed tenderness and a 
small effusion, and a Lachman's test was positive.  The 
examiner noted that the veteran was "very dramatic during 
[the] examination, [. . . poorly tolerating] the examination 
and [. . . complaining] of being hurt during the examination, 
which was routine in nature."  X-ray images showed no signs 
of arthritis, though they did indicate varus knees.  The 
examiner noted that the positive Lachman's test and 
examination findings pointed to instability, and he reported 
his belief that flare-ups would occur when the veteran lifted 
or walked on uneven ground.  The examiner opined that flare-
ups could increase pain by 20 percent, decrease range of 
motion by 10 percent, and increase fatigability and 
incoordination by 5 percent.  In an addendum, the examiner 
stated that service aggravated the veteran's preexisting left 
knee condition by approximately 10 percent.  

VA treatment records include findings of bilateral knee pain 
with knee stabilizer weakness and a diagnosis of 
chondromalacia patellae.  See, e.g., January 2004 and 
February and September 2005 VA treatment records.  The 
records also note that the veteran's gait was steady though 
it "somewhat" favored the right side and that the veteran 
was provided hinged knee braces in November 2003.  Id.  A 
March 2005 magnetic resonance imaging (MRI) report notes that 
the images showed a lateral femoral condyle osteochondral 
defect.  Additionally, the adjacent posterior horn of the 
lateral meniscus appeared truncated, which was interpreted to 
possibly represent laceration and tear, the anterior cruciate 
appeared irregular, and the posterior cruciate appeared 
buckled suggesting strain or tear.  A September 2005 VA x-ray 
report notes that the veteran had stable bilateral 
osteoarthritis.  A September 2005 VA treatment records report 
the veteran's history of persistent pain, instability, and 
swelling of both knees with weight-bearing activity.  The 
September 2005 treatment record reports the examiner's review 
of the x-ray and MRI reports, reporting the examiner's 
finding that the MRI record lacked clarity but the menisci 
and ligaments appeared intact.  The treatment record notes 
that the veteran had full painless range of motion, without 
inflammation, effusion, erythema, or swelling.  Additionally, 
there was no ligamentous laxity and the McMurray's testing 
was negative.  The veteran was assessed with chondromalacia 
patellae.  

A December 2005 VA examination record reports the veteran's 
history of bilateral knee pain and locking of the left knee.  
Physical exam of the left knee showed 0 to 90 degrees range 
of motion, with splinting noted beyond 90 degrees.  There was 
pain along the lateral collateral ligament, but no pain along 
the medial and lateral joint lines.  The ligaments appeared 
stable, and there was a negative McMurray test result.  The 
examiner stated that the left knee had weakened movement from 
deconditioning, excess fatigability with use, incoordination 
consistent with anterior cruciate ligament insufficiency, and 
painful motion and pain with use.  The examiner opined that 
the veteran has a 15 degree loss of functional range of 
motion with repetitive exercise.  

The left knee is currently rated at 10 percent under 
Diagnostic Code (DC) 5003 for painful motion that is 
otherwise noncompensable under the limitation of motion 
rating criteria.  Limitation of motion of the knee is 
evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 
10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
DC 5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Knee disabilities may be 
rated for both limitation of flexion and limitation of 
extension.  See VAOPGCPREC 23-97.  A separate rating may also 
be provided under DC 5257 for instability See VAOGCPREC 9-
2004.

A higher rating is not warranted for limitation of flexion.  
A 20 percent rating for limitation of flexion requires 
flexion limited to 30 degrees.  The lowest recorded degree of 
flexion is 90 degrees is too significant to warrant a 20 
percent rating, even after consideration of DeLuca and the 
finding of an additional 15 degree limitation from weakness, 
fatigability, incoordination, and pain by the December 2005 
examiner.  A rating is also not warranted for limitation of 
extension because the evidence consistently indicates that 
the veteran has full extension.  

A separate rating is also not warranted under DC 5257 as the 
foregoing evidence indicates negative findings as to 
instability.  Although the February 2003 VA examination 
record reports that "the positive Lachman's test and 
examination findings pointed to instability," the examiner 
did not make an express finding of instability, subsequent 
records report that the veteran is ligamentously stable, and 
the records do not report the veteran's history of left knee 
disability.  Cf. December 2005 VA examination record (left 
knee reported to lock, right knee reported to "give way").  
The evidence indicates that the severity of the veteran's 
left knee disability is best reflected by the current 10 
percent rating; consequently, a higher rating is denied.  


ORDER

The issue of entitlement to a higher initial rating for 
asthma is dismissed.  

A rating in excess of 10 percent for bilateral flat feet is 
denied.

A rating in excess of 10 percent for a left knee disability 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


